                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 19-cv-02460-JSW
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING IN PART
                                                   v.                                        MOTION FOR ADMINISTRATIVE
                                   9
                                                                                             RELIEF AND EXTENDING
                                  10     480 GEARY STREET, LLC, et al.,                      DEADLINE FOR SITE VISIT
                                                        Defendants.                          Re: Dkt. No. 14
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 28, 2019, the Court issued an Order extending the deadline to complete a site

                                  14   inspection in this case to September 30, 2019. The Court also ordered Defendant to provide three

                                  15   court dates of availability by September 4, 2019. (Dkt. No. 10.) On September 30, 2019, after

                                  16   Plaintiff had not been able to schedule the site inspection, Plaintiff filed a motion for

                                  17   administrative relief. (Dkt. No. 14.) Plaintiff asks the Court to direct Defendant to show cause

                                  18   why sanctions should not be imposed for their non-compliance with General Order 56 and for

                                  19   their non-compliance with this Court’s Order dated August 28, 2019.

                                  20          The Court finds good cause to grant Plaintiff’s request in part. It also shall grant one final

                                  21   extension of the deadline to conduct the site inspection to November 1, 2019. In the interim,

                                  22   Defendants are HEREBY ORDERED TO SHOW CAUSE, IN WRITING, why the Court should

                                  23   not impose monetary or other appropriate sanctions based on their failure to comply with the

                                  24   September 30, 2019 deadline to complete the site inspection. Defendants’ response shall be due

                                  25   by October 18, 2019. At this time, the Court is not inclined to strike Defendants’ answer as a

                                  26   sanction.

                                  27          However, if the parties have not completed the site inspection by November 1, 2019, the

                                  28
                                   1   Court shall consider taking additional action upon a request from Plaintiff.

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 4, 2019

                                   4                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                   5                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
